Exhibit 10(44)
(CNA SURETY LOGO) [c56209c5620901.gif]
Updated February 5, 2010
John Corcoran
Chief Financial Officer
Dear John:
     The purpose of this letter is to outline a special severance pay and
benefits continuation arrangement for you. Other than the terms outlined below,
severance will be paid in accordance with the Company’s Severance Policy in
effect at the time of termination. The details of this special arrangement are
as follows.

  I.   This special arrangement will be provided to you only in the event that
your employment is terminated involuntarily from CNA Surety for any reason other
than for cause, death or disability prior to April 1, 2013. For purposes of this
letter, Cause shall mean engaging in or committing: (i) any act which would
constitute a felony or other act involving fraud, dishonesty, moral turpitude,
unlawful conduct or breach of fiduciary duty; (ii) any conduct which is
inconsistent with the dignity and character of an executive of the company;
(iii) a willful or reckless material misconduct in the performance of the
executive’s duties; or (iv) the habitual neglect of duties; provided, however,
that for purposes of clauses (iii) and (iv), Cause shall not include any one or
more of the following: bad judgment, negligence or any act or omission believed
by the Executive in good faith to have been in or not opposed to the interest of
the company (without any intent by the executive to gain, directly or
indirectly, a profit to which he was not legally entitled). If the executive
agrees to resign from his employment with the company in lieu of being
terminated for Cause, he may be deemed to have been terminated for Cause for
purposes of this letter.     II.   Severance amount will be one year of base
salary. This severance pay amount will be equal to your annual base salary at
the time your employment ends and will replace any current or future severance
pay amounts provided by the CNA Surety Employee Severance Pay Plan. In addition,
you will be eligible to continue coverage under the CNA Surety Group Health
Benefit Plan, AD&D, Contributory Life and Dependent Life for one year from your
date of termination at the employee contribution rate then in effect. The Group
Health benefit period will run concurrently with the duration of COBRA coverage.

     Receipt of any payments or benefits referenced in this letter will require
that you execute a general release in full and settlement agreement as provided
by CNA Surety. All payments discussed in this letter will be subject to
applicable federal, state and local tax deductions. Also, nothing in this letter
is meant to create a contract of employment between you and CNA Surety. Your
employment is, and will continue to be, one of employment at will.
     John, I very much appreciate and value your work and accomplishments and
look forward to enjoying the successes we have worked so hard to bring about.

          Sincerely,
      /s/ John Welch       John Welch, CEO           

 